Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Exhibit 10.37

COLLABORATIVE LICENSE AGREEMENT

Between

Cerus Corporation

And

Kirin Brewery Company, Limited

 

TABLE OF CONTENTS   RECITALS     ARTICLE 1 – DEFINITIONS   1.1 ACIT Technology  
1.2 Affiliate   1.3 Controlled   1.4 Cerus Improvement   1.5 Cerus Know-How  
1.6 Cerus Patents   1.7 Cerus Territory   1.8 Compound   1.9 Core ACIT Research
and Development   1.10 Development Committee   1.11 Development Program   1.12
Drug Approval Application   1.13 Field   1.14 Illumination Devices   1.15
Information   1.16 Kirin Improvement Patents   1.17 Kirin Improvements   1.18
Kirin Know-How   1.19 Kirin Technology   1.20 Kirin Territory   1.21 Kits   1.22
Manufacturing Agreement   1.23 Net Revenue   1.24 Patent   1.25 Patent Costs  
1.26 Pivotal Study   1.27 Product   1.28 Reasonable Efforts   1.29 Regulatory
Approval   1.30 Sublicensee   1.31 Summary of Supply Terms   1.32 S-59   1.33
Third Party Royalties   1.34 Third Party     ARTICLE 2 – LICENSES AND RELATED
RIGHTS   2.1 Licenses Granted to Kirin   2.2 Licenses Granted to Cerus   2.3
Notice of Development for New Indications   2.4 Cerus License to Third Parties  
2.5 Trademark Rights       ARTICLE 3 – MANAGEMENT   3.1 The Development
Committee   3.2 Development Committee Meetings   3.3 Decision-Making and Issue
Resolution   3.4 Other Research       ARTICLE 4 – RESEARCH AND DEVELOPMENT
FUNDING   4.1 Funding for Initial Indications   4.2 Funding for New Indications
  4.3 Funding for Kirin Territory   4.4 Cerus Funding   4.5 Kirin Decision Not
to Participate   4.6 Core ACIT Research and Development Costs   4.7 Development
Efforts and Expenses   4.8 Advance Payments   4.9 Expenditures   4.10
Reconciliation of Expenditures       ARTICLE 5 – DEVELOPMENT AND MARKETING IN
THE KIRIN TERRITORY   5.1 Kirin Efforts   5.2 Meetings Concerning Marketing  
ARTICLE 6 – MILESTONE DEVELOPMENT PAYMENTS   6.1 Milestone Development Payments
  6.2 Withholding Taxes   6.3 Method of Payment   6.4 Application of Milestone
Development Payments   ARTICLE 7 – ROYALTIES   7.1 Royalties on Sales of
Products   7.2 Payment of Royalties   7.3 Royalty Structure and Marketing
Strategy   7.4 Withholding Taxes   7.5 Third Party Royalties   ARTICLE 8 –
CONFIDENTIALITY   8.1 Confidentiality; Exceptions   8.2 Authorized Disclosure  
8.3 Survival       ARTICLE 9 – INTELLECTUAL PROPERTY   9.1 Ownership   9.2
Prosecution and Maintenance of Patents by Cerus; Abandonment   9.3 Prosecution
and Maintenance of Patents by Cerus; Abandonment   9.4 Defense and Settlement of
Third Party Claims   9.5 Enforcement of Patent Rights       ARTICLE 10 –
REPRESENTATIONS AND WARRANTIES; UNDERTAKINGS CONCERNING SUPPLY   10.1
Representations and Warranties   10.2 Cerus Warranties and Undertakings  
ARTICLE 11 – REPORTS, RECORDS AND MATERIAL   11.1 Sharing of Information   11.2
Records of Net Revenue   11.3 Materials; Technical Support   11.4 Publicity
Review   11.5 Publications   11.6 Adverse Event Reporting   ARTICLE 12 – TERM
AND TERMINATION   12.1 Term   12.2 Termination for Breach   12.3 Surviving
Rights   12.4 Non-exclusive Licenses after Expiration   12.5 Termination by
Kirin Without Cause   12.6 Termination by Cerus of Funding Without Cause  
ARTICLE 13 – INDEMNIFICATION AND INSURANCE   13.1 Indemnification in Kirin
Territory   13.2 Indemnification in Cerus Territory   13.3 Indemnification
Procedure   13.4 Insurance   ARTICLE 14 – MISCELLANEOUS   14.1 Assignment   14.2
Retained Rights   14.3 Force Majeure   14.4 Further Actions   14.5 No Trademark
Rights   14.6 Notices   14.7 Dispute Resolution   14.8 Waiver   14.9
Severability   14.10 Ambiguities   14.11 Entire Agreement   14.12 Headings

 [ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately  with the Securities and
Exchange Commission pursuant to  24-B2 of the Securities Exchange Act of 1934,
as amended.

EXHIBIT A CERUS PATENTS EXHIBIT B KIRIN TERRITORY EXHIBIT C SUMMARY OF TERMS OF
MANUFACTURING AND SUPPLY

COLLABORATIVE LICENSE AGREEMENT

This Collaborative License Agreement (the "Agreement") is made and entered into
effective as of December 31, 2000 (the "Effective Date") by and between Cerus
Corporation, a Delaware corporation having its principal place of business at
2411 Stanwell Drive, Concord, California, U.S.A. ("Cerus"), and Kirin Brewery
Company, Limited a corporation organized and existing under the laws of Japan
having its principal place of business at 10-1, Shinkawa 2-chome, Chuo-ku,
Tokyo, Japan ("Kirin").  Cerus and Kirin may be referred to herein collectively
as the "Parties" or individually as a "Party."

RECITALS

A. Cerus has developed and owns certain proprietary ACIT Technology (as defined
below), and Kirin possesses research, development and marketing capabilities for
pharmaceutical and other medical products. B. Kirin desires to obtain from Cerus
a license to develop and commercialize, in Japan and certain other Asian and
Oceanic countries, Products based on such technology. C. Cerus and Kirin will
enter into a Manufacturing Agreement consistent with the Summary of Supply
Terms, which will establish the terms and conditions for the Parties' purchase
and supply of Kits and Illumination Devices.

NOW, THEREFORE, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

The following terms shall have the following meanings as used in this Agreement:

1.1          “ACIT Technology”  means technology to treat leukocytes to inhibit
proliferation but preserve leukocyte function, leukocytes so treated and methods
of use of such leukocytes, including Illumination Devices and Compounds used in
such treatment, and including the Cerus Know-How, the Cerus Improvements and the
Cerus Patents, either collectively or any part thereof.  For the purpose of such
definition, the term "preserve leukocyte function" means that the leukocytes
continue both to [ * ] and [ * ].  For the purpose of clarity, it is understood
that Cerus is separately pursuing programs for inactivation of pathogens; any
inactivation or modulation of the activity of leukocytes incidental to such
pathogen inactivation shall be considered outside the definition of ACIT
Technology.

1.2          "Affiliate"  means, with respect to a particular Party, a person ,
corporation or other entity that, directly or indirectly, through one or more
intermediaries, controls, is controlled by or is under common control with such
Party. For the purposes of this definition, "control" means the direct or
indirect ownership by a Party of at least fifty percent (50%) of the outstanding
voting securities of the controlled entity; provided, that in any country where
the law does not permit foreign equity ownership of at least fifty percent
(50%), then with respect to corporations organized under such country's laws,
"control" shall mean the direct or indirect ownership by a Party of outstanding
voting securities of such corporation at the maximum amount permitted by the law
of such country.

1.3          "Controlled"  means, with respect to a particular item, material,
or intellectual property right, that a Party owns or has a license under such
item, material or intellectual property right and has the ability to grant to
the other Party access to and/or a license or sublicense under such item,
material or intellectual property right as provided for herein without violating
the terms of any agreement or other arrangement with, or the rights of, any
Third Party.

1.4          "Cerus Improvement"  means any improvement to ACIT Technology in
the Field, including new applications of the ACIT Technology, that is made and
Controlled by Cerus during the term of the Development Program.

1.5          "Cerus Know-How"  means all Information Controlled by Cerus during
the term of the Development Program that relates to ACIT Technology in the
Field.

1.6          "Cerus Patents" means the Patents and Patent applications
Controlled by Cerus during the term of the Agreement, that claim an invention in
the Cerus Know-How or Cerus Improvements. Such Patents existing as of the
Effective Date are listed on Exhibit A, and Cerus will use reasonable efforts to
amend such Exhibit A from time to time to reflect any changes.  Cerus warrants
and represents to Kirin that Exhibit A is a complete and accurate list of all
Cerus Patents as of the Effective Date and that Cerus has the full right and
authority to grant to Kirin the licenses and/or sublicenses granted herein under
all such Cerus Patents.

1.7          "Cerus Territory"  means all countries of the world and all
territories and possessions thereof, excluding all countries, territories and
possessions within the Kirin Territory.

1.8          "Compound" means, with respect to a particular Product, any
proprietary compound of Cerus,including without limitation S-59, that is
required for commercial manufacture and/or use of such Product.

1.9          “Core ACIT Research and Development”  is non-clinical research and
development and clinical development intended to support a Drug Approval
Application with the U.S. Food and Drug Administration (“FDA”).

1.10        "Development Committee"  shall have the meaning set forth in Section
3.1.

1.11        "Development Program"  means, collectively, all of the projects to
develop Products to be carried out pursuant to this Agreement.

1.12        "Drug Approval Application" means an application for Regulatory
Approval required before commercial sale or use of a Product for human therapy
or prophylaxis in a regulatory jurisdiction.

1.13        "Field"  means leukocytes for human therapeutic or prophylactic use.

1.14        “Illumination Devices” means devices to emit light of a wavelength
appropriate to activate a Compound to cross-link with nucleic acid of
leukocytes.

1.15        "Information"  means any and all information and data of any kind,
including without limitation techniques, inventions, practices, methods,
knowledge, know-how, skill, experience, test data (including pharmacological,
toxicological and clinical test data), analytical and quality control data,
manufacturing data and descriptions, compositions, assays, and information about
marketing, costs and sales.

1.16        "Kirin Improvement Patents"  means all Patents and Patent
applications Controlled by Kirin during the term of this Agreement that claim an
invention in the Kirin Improvements.

1.17        "Kirin Improvements"  means any improvement to ACIT Technology in
the Field, including new applications of the ACIT Technology, that is made and
Controlled by Kirin or its Affiliates during the term of the Development
Program.

1.18        "Kirin Know-How"  means all Information Controlled by or on behalf
of Kirin or its Affiliates during the term of the Development Program that
relates to ACIT Technology in the Field.

1.19        "Kirin Technology" means the Kirin Improvements, Kirin Know-How and
Kirin Improvement Patents, either collectively or any part thereof.

1.20        "Kirin Territory" means the countries listed in Exhibit B and their
possessions and dependencies.

1.21        “Kits” means Compounds and a set of disposable (expected to consist
of blood bags and tubing) which permit storage of Compound, mixture of Compound
with leukocytes and treatment of the leukocytes in connection with the ACIT
Technology.

1.22        “Manufacturing Agreement” A manufacturing and supply agreement to be
entered into between Kirin and Cerus consistent with the Summary of Terms of
Manufacturing and Supply set forth on Exhibit C to this Agreement, provided,
however, that until a separate Manufacturing Agreement is executed, the terms of
Exhibit C will be binding upon the Parties.

1.23        "Net Revenue"  means the total revenue received by Kirin, and any
Affiliate or Sublicensee of Kirin, for sale or other disposition of a Product to
a Third Party, less the following to the extent actually incurred or allowed by
Kirin or such Affiliate or Sublicensee with respect to such sale or disposition:
(i) discounts, including cash discounts, or rebates, price reductions or
allowances actually allowed or granted at the time of invoice from the billed
amount; (ii) credits or allowances actually granted upon claims, rejections or
returns of Products, including recalls; (iii) freight, postage, shipping and
insurance charges paid for delivery of Product, to the extent billed separately
and (iv) taxes, duties or other governmental charges levied on or measured by
the billing amount when separately included in billing, as adjusted for rebates
and refunds. In the event that in any country in the Kirin Territory, the [ * ]
or [ * ] companies, as the case may be, establish a [ * ] to Kirin, its
Affiliates or Sublicensees, for a [ * ] that includes [ * ], but does not
establish a [ * ] itself, the Net Revenue allocable to the Product will be a [ *
].  Such [ * ] shall be [ * ] and shall take into account the [ * ] of the
Product and the [ * ] of the Product in [ * ] where the Product is [ * ].  In
addition, if Kirin charges a customer a   [ * ] which includes the [ * ] and
also of [ * ], the Net Revenue allocable to the Product will be computed on the
[ * ] if the Product had been [ * ], according to principles stated in the
preceding sentence.  If Kirin sells any Product or Illumination Devices and Kits
through a distributor or sales agent, Net Revenue will be calculated based on
the price charged to the end user for such Product (rather than solely the
revenue received by Kirin), subject to the deductions in clauses (i) through
(iv) above.  Kirin will require the distributor or sales agent to provide such
information to Kirin.

1.24        "Patent" means (i) a valid and enforceable patent, including any
extension, registration, confirmation, reissue, re-examination or renewal
thereof; and (ii) to the extent valid and enforceable rights are granted by a
governmental authority thereunder, a patent application.

1.25        "Patent Costs"  means the fees and expenses paid to outside legal
counsel and other Third Parties, and filing and maintenance expenses, incurred
in connection with the establishment and maintenance of rights under Patents
applicable to the ACIT Technology including the costs of patent interference
proceedings.

1.26        "Pivotal Study"  means that portion of a clinical development
program that provides assessment of safety and efficacy of a product in
patients, which is intended to gather the pivotal information to support the
marketing approval such product in a particular country. Any such clinical
development program shall be performed in accordance with the U.S.A. Federal
Food, Drug and Cosmetic Act and applicable regulations promulgated thereunder
(including without limitation 21 CFR Part 312), as amended from time to time, or
the comparable foreign laws and regulations in the applicable country.

1.27        "Product" means: (a) any product comprising leukocytes that embody,
use or are made, treated or modified through use of the ACIT Technology; and/or
(b) any service to a patient that involves use of the ACIT Technology.  Further,
the Parties may agree in writing to amend and extend the definition of Product
as provided in Section [ * ].

1.28        "Reasonable Efforts"  shall mean efforts and resources commonly used
in the research-based pharmaceutical industry for the research, development and
commercialization of a product at a similar stage in its product life taking
into account the establishment of the product in the marketplace, the
competitiveness of the marketplace, the proprietary position of the product, the
regulatory structure involved, the profitability of the product and other
relevant factors.

1.29        "Regulatory Approval"  means any approvals, licenses, registrations
or authorizations of any federal, state or local regulatory agency, department,
bureau or other government entity, necessary for the manufacture, use, storage,
import, transport or sale of Products in a regulatory jurisdiction.

1.30        "Sublicensee"  shall mean any Third Party expressly licensed by
Kirin to develop, make and sell one or more Products.  Sublicensees shall not
include distributors or sales agents that do no more than purchase and resell
finished Products on behalf of Kirin.

1.31        "Summary of Supply Terms"  means that certain Summary of Terms of
Manufacturing and Supply attached as Exhibit C to this Agreement.

1.32        “S-59”  means the compound whose chemical structure is shown in a
letter dated January 18, 2001 from Howard G. Ervin of Cerus to Dr. Kinya Ohgami
of Kirin.

1.33        "Third Party Royalties"  means royalties payable to a Third Party in
respect of the sale of Products other than royalties payable with respect to
licenses entered into prior to the Effective Date.

1.34        "Third Party"  means any entity other than Cerus or Kirin or an
Affiliate of Cerus or Kirin.

ARTICLE 2

LICENSES AND RELATED RIGHTS

2.1          Licenses Granted to Kirin.

                (a)      Subject to the terms of this Agreement, Cerus hereby
grants to Kirin an exclusive license to practice the ACIT Technology to develop,
use, make, have made, sell and offer for sale Products for any indications in
the Field in the Kirin Territory; provided that the Products are prepared or
made using Kits supplied by Cerus pursuant to the Manufacturing Agreement or are
manufactured by or for Kirin pursuant to the manufacturing license provided for
in Section 2.1(e) of this Agreement.

                (b)      Kirin may grant sublicenses to its Affiliates under the
foregoing license for any permitted purpose without Cerus' prior written
approval. Kirin may grant sublicenses under such rights to Third Parties solely
for making, use or sale of Products in the Kirin Territory with Cerus' prior
written approval, which shall not be unreasonably withheld or delayed.  Kirin
may grant sublicenses to Third Parties for development of Products in the Kirin
Territory only upon the prior approval of the Development Committee, which is
acknowledged in writing by Cerus.  Any such development will be in accordance
with plans approved by the Development Committee.  As a condition to such
sublicense, Cerus may require that the Sublicensee enter into an agreement in
form and substance satisfactory to Cerus to protect Cerus confidential
information and provide for rights in intellectual property consistent with this
agreement. Any sublicense with a Third Party entered into in the absence of
Cerus' consent will be null and void.  Kirin will provide to Cerus a copy of any
proposed sublicense agreement not later than ten (10) business days prior to
execution of such agreement, and will provide to Cerus a copy of the final
executed agreement promptly upon execution.  Kirin will provide such proposed
sublicense agreement, and the final executed agreement, in English translation,
if the sublicense is not already in English.  Prior to providing copies to Cerus
of the proposed sublicense agreement and final sublicense agreement, Kirin may,
if it chooses, delete information specifying the split of Product revenues
between Kirin and the Sublicensee, it being understood that royalties to Cerus
will be computed on Net Revenues received collectively by the Sublicensee and
Kirin, irrespective of such split.  Kirin will remain responsible for the
payment of royalties on the Net Revenues of any Sublicensee.

                (c)

Additionally, Kirin and its Affiliates may conduct clinical development in the
Cerus Territory, of particular Products, so long as Kirin obtains Cerus' prior
written approval of the location and clinical study protocol of any such
clinical work or study of each such Product, such approval not to be
unreasonably withheld or delayed, and so long as such work is intended to
generate data to be used in obtaining Regulatory Approval of such Product.

                (d)      Subject to the terms of Section [ * ], and except as
otherwise provided in the Manufacturing Agreement, the license rights granted in
subsection (a) of this section are subject to the following express limitation
(and to all other obligations and limitations in the Agreement):

                           (i)          Kirin obtains no license or rights to
practice any of the ACIT Technology to sell Illumination Devices, Compounds or
Kits or any other devices or products for use in the treatment of leukocytes,
except as set forth in Section [ * ] in which Kirin [ * ].  In case Kirin [ * ],
Kirin’s license in Section 2.1 (a) will be [ * ]. Otherwise, Kirin may use
Illumination Devices and Kits only as part of preparing a Product or performing
a service comprising a Product.

                           (ii)         Kirin's license to develop is a license
to develop in accordance with plans previously approved by the Development
Committee; provided that if there are regional issues requiring testing or
trials that concern only countries in the Kirin Territory, and which do not have
a potential effect outside the Kirin Territory, Kirin may undertake such testing
or trials without the plans being first approved by the Development Committee.

                           (iii)        In the event that Kirin elects not to
participate in funding Cerus Core ACIT Research and Development costs for a
particular indication, as provided in Section 4.5 of this Agreement, Kirin will
not practice the license rights for such particular indication until the Parties
have renegotiated rights to that indication, as provided in such Section 4.5.

                (e)      Kirin may obtain Kits and Illumination Devices only
under the terms of the Manufacturing Agreement.  Kirin obtains no license or
other rights to make or have made Illumination Devices, Compounds or Kits, or
any other devices for use in the treatment of leukocytes, unless  (i) Cerus is
unable to supply such item to Kirin, or (ii) Cerus, pursuant to Section 10.2 of
this Agreement, elects to license Kirin to manufacture such items.  In such case
Kirin's license in Section 2.1 (a) will be expanded to include a license to make
or have made the Illumination Devices, Kits or Compounds that Cerus is unable to
supply.  The license to Cerus Patent PCT/US94/07185, referenced on Exhibit A, is
limited to a license to make or have made Compounds in the event it is not
supplied by Cerus.

2.2          Licenses Granted to Cerus.

                (a)      Subject to the terms of this Agreement, Kirin hereby
grants to Cerus a perpetual exclusive royalty-free license in the Cerus
Territory, with the right to sublicense, under Kirin Improvements, the Kirin
Know-How and the Kirin Improvement Patents to develop, make, have made, use,
import and sell products in the Field.

                (b)      Kirin may from time to time disclose to Cerus, in
Kirin’s sole discretion, other technologies Controlled by Kirin in the area of
immune therapy or prophylaxis that may be complementary to the ACIT technology,
and in which Cerus may have interest.  Kirin agrees that, at Cerus' request,
Kirin will discuss with Cerus possible licenses to use such other technology in
the Cerus Territory, and the royalties and other terms of any such license
agreement will be negotiated in good faith.

2.3          Notice of Development for New Indications.   Upon reasonable
request by Cerus, Kirin will provide Cerus with Information regarding Kirin
pre-clinical studies of the ACIT Technology and the Products that are in Kirin
clinical trials for new indications.. Upon reasonable request by Kirin, Cerus
will provide Kirin with Information regarding Cerus pre-clinical studies of the
ACIT Technology and the Products that are in Cerus clinical trials for new
indications.

2.4          Cerus License to Third Parties.  If Cerus licenses the ACIT
Technology in the Field to a Third Party (outside the Kirin Territory), Cerus
will use its best efforts to negotiate a license that permits Kirin to share and
use pre-clinical and clinical development data of such Third Party.

2.5          Trademark Rights.

                (a)      License Grants.  Subject to the limitations set forth
below, Cerus grants to Kirin a non-exclusive, royalty-free license, with the
right to sublicense, to use any and all marks Cerus adopts for use with the 
Products (the " Licensed Marks"), solely in connection with the promotion and
sale of Products in the Field in the Kirin Territory. Kirin shall not use
Licensed Marks in connection with any other products or activities without prior
written approval of Cerus.  The mark “Cerus,” however, is excluded from this
license.

                (b)      Form of Use.   Kirin, its Affiliates and Sublicensees
shall use the Licensed Marks only in the form(s) approved in writing by Cerus
and shall include where appropriate the designations (R) and (TM) and a
statement that Licensed Marks are the trademarks of Cerus Corporation, and other
proprietary notices as reasonably required by Cerus from time-to-time. Kirin
agrees to comply with all applicable laws and regulations pertaining to the
proper use and designation of trademarks.

                (c)      Ownership of Licensed Marks

                           (i).         Ownership.  Kirin acknowledges that it
has no interest in the other Licensed Marks other than the license granted under
this Agreement and that Cerus is, and will continue to be, the sole and
exclusive owner of all right, title and interest in the Licensed Marks.

                           (ii).        No Contest.  Kirin will not contest,
oppose or challenge Cerus’ ownership of its Licensed Marks. Kirin agrees that it
will do nothing to impair Cerus’ ownership or rights in its Licensed Marks. In
particular, Kirin will not register or attempt to register Cerus’ Licensed Marks
in any jurisdiction nor oppose Cerus’ registration of its Licensed Marks, alone
or with other words or designs, in any jurisdiction. If Kirin uses, registers or
applies to register a licensed mark that violates its obligations under this
section, Kirin agrees, at Cerus’ request, to abandon the use of such mark and
any application or registration for such mark.

                           (iii).       Adverse Use.  Kirin shall notify Cerus
of any adverse use by a Third Party of the Licensed Marks or of a mark or name
confusingly similar to the Licensed Marks of which Kirin becomes aware, and
agrees to take no action with respect thereto except with Cerus’ written
authorization. Cerus may thereupon take such action as it in its sole discretion
deems advisable for the protection of its rights in and to its Licensed Marks,
including allowing Kirin to bring and prosecute a claim against such Third Party
at Kirin’s expense and for Kirin's sole benefit. Kirin further agrees to provide
full cooperation (at Cerus' expense) with any legal or equitable action by Cerus
to protect Cerus’ title and interest in the Licensed Marks.

                (d)      Quality Control.  The nature and quality of all goods
sold by Kirin, its Affiliates and Sublicensees in connection with Licensed Marks
and all advertising and promotional uses and all other related uses of Licensed
Marks by Kirin, its Affiliates and Sublicensees shall conform to Cerus'
standards. Kirin further agrees to provide samples of advertising and other
promotional material bearing the Licensed Marks to Cerus for approval at least
thirty (30) days before such materials are to be distributed, displayed or
otherwise used. Kirin, its Affiliates and Sublicensees will not distribute,
display or otherwise use such materials without Cerus' prior written approval,
which approval shall not be unreasonably withheld or delayed.

                (e)      Confusingly Similar and/or Combination Marks.  Kirin
agrees that Kirin, its Affiliates and Sublicensees will not adopt or use any
other trademarks, words, symbols, letters, designs or marks (i) in combination
with Licensed Marks in a manner that would create combination marks or (ii) that
would be confusingly similar to Licensed Marks, provided, however, that Kirin,
its Affiliates and Sublicensees may use Licensed Marks with other marks or names
if such other marks or names are sufficiently separated from Licensed Marks and
sufficiently distinctive to avoid the consumer impression that such other marks
or their owners are associated with Cerus.

ARTICLE 3

MANAGEMENT

3.1          The Development Committee.  Cerus and Kirin agree to for m,as of
the Effective Date, a committee to facilitate the research and development of
Products ("the Development Committee").  The Development Committee shall
comprise four (4) individuals, two (2) being Cerus employees, appointed and
replaced by Cerus at its discretion, and two (2) being Kirin employees,
appointed and replaced by Kirin at its discretion.  The size and composition of
the Development Committee may be changed by mutual agreement of the Parties. The
Parties shall form the Development Committee within forty-five (45) days after
the Effective Date.  The Development Committee shall have the following
authority and obligations:

                (a)      To encourage and facilitate the ongoing cooperation of
the Parties in conducting the research and development of Products;

                (b)      To establish and implement specific plans to obtain
Regulatory Approval of Products and commercialize Products as soon as possible,
and otherwise accomplish the tasks and goals of the Parties as set forth in the
Agreement;

                (c)      To coordinate the communication, information exchange
and efforts of the Parties with respect to all matters under this Agreement;

                (d)      To discuss and resolve, if possible, any issues or
disputes that arise under the Agreement; and

                (e)      To review new indications to be addressed by the ACIT
Technology and budgets for such projects within the Development Program.

3.2          Development Committee Meetings.  The Development Committee shall
act at meetings held regularly with all members present, according to the
following procedures:

                (a)      The Development Committee meetings shall take place at
such times and places as shall be determined by the Development Committee but no
less frequently than once per six (6) months; it is expected that the meetings
will alternate between appropriate offices of each Party, or will be held at
such other convenient locations as agreed;

                (b)      If requested by a Party, the Development Committee may
conduct a particular meeting by telephone or video conference or other
acceptable electronic means, provided that all Development Committee members
attend such meeting and can hear and communicate with all other members, and any
decisions made during such meeting are recorded in writing and confirmed by
signature of at least one of the Development Committee members from each of the
Parties;

                (c)      A Party may bring a reasonable number of additional
representatives, in a non-voting capacity, to attend appropriate Development
Committee meetings, provided that such attendance is helpful to the Development
Committee carrying out its tasks and obligations;

                (d)      Prior to each meeting, the designated chair of the
Development Committee (which may vary during the term) shall circulate an agenda
for the meeting, and the Development Committee shall keep minutes reflecting
matters discussed and the actions taken at the meeting, a copy of which shall be
provided to each Party; and

                (e)      The Development Committee may act on a specific issue
or matter without a meeting if the Development Committee members all agree as to
such action and such agreement is set forth in a written consent signed by all
the members of the Development Committee.

3.3          Decision-Making and Issue Resolution.  All decisions of or actions
taken by the Development Committee shall be by unanimous approval of all the
members of the Development Committee or such subcommittee, and voting on any
matters shall be reflected in the minutes of the meeting at which the vote was
taken. If the Development Committee fails to reach unanimous agreement on an
issue or matter needing resolution, the matter shall be referred for good faith
discussion and resolution by the appropriate senior executive officer of each
Party.

3.4           Other Research.  Kirin acknowledges and agrees that nothing in
this Agreement shall prevent or otherwise hinder Cerus from conducting, and
Cerus shall retain full rights to conduct, its own independent research and
development work with respect to ACIT Technology or any aspect thereof for any
use or purpose outside the Kirin Territory or any use or purpose outside the
Field in the Kirin Territory, and including conducting such research and
development work with or on behalf of Third Party partners.

ARTICLE 4

RESEARCH AND DEVELOPMENT FUNDING

4.1          Funding for Initial Indications.  Subject to the other provisions
of this Article, Kirin will fund [ * ]% of Cerus’ Core ACIT Research and
Development costs, commencing January 1, 2001, for Cerus’ ongoing and planned
haploidentical and unrelated donor stem cell transplant indications, provided
that Kirin’s responsibility for such funding shall be limited to a maximum of
U.S. $[ * ] over [ * ] years.  It is understood that Kirin’s contributions under
this Section 4.1 and under Section 4.2 are in addition to, and not reduced by,
the milestone development payments under Article 6 of this Agreement.

4.2          Funding for New Indications.  The Development Committee will review
new indications for the ACIT Technology program and the corresponding
pre-clinical and clinical expenses required to pursue those indications. 
Assuming that the Development Committee agrees to include a new clinical
indication in the Development Program, Kirin will fund [ * ]% of Cerus’ Core
ACIT Research and Development costs (subject to reasonable caps for Kirin and
for Cerus to be agreed upon before such costs are incurred) for such new
indication.  If the caps for Kirin and Cerus are reached before completion of
the Core ACIT Research and Development for such new indication, the parties will
discuss how to proceed for completion of such development.

4.3          Funding for Kirin Territory.  Kirin will fund 100% of the research
and development costs in the Kirin Territory required for Reasonable Efforts to
obtain Regulatory Approval of Products.  These expenses are independent of
Kirin’s contributions to the Core ACIT Research and Development activities and
not subject to the limitations on expenditure obligations set forth in Section
4.1, above.

4.4          Cerus Funding.  Cerus will fund 100% of its costs in the Cerus
Territory, except for the Core ACIT Research and Development cost.

4.5          Kirin Decision Not to Participate.  If Kirin decides not to
participate in funding Cerus’ Core ACIT Research and Development for a
particular indication, but wishes to retain commercialization rights to such
indication, Kirin will so notify Cerus in writing promptly following Kirin’s
decision not to fund such indication, and the parties will renegotiate rights to
that indication in the Kirin Territory.  If Kirin does wish to retain rights to
commercialize Products in the Kirin Territory for such indication, Kirin will
use Reasonable Efforts to obtain Regulatory Approval and to market and sell the
Products for such indication in the Kirin Territory.  If Kirin does not wish to
retain rights to commercialize Products for such indication in the Kirin
Territory, Kirin will execute and deliver such documentation as Cerus may
reasonably request, releasing Kirin's rights to the ACIT Technology for such
indication.

4.6          Core ACIT Research and Development Costs.  Cerus’ Core ACIT
Research and Development costs will be considered to include, in addition to any
such costs funded directly by Cerus, any costs funded by other Cerus
collaborators in the ACIT program, including without limitation the [ * ], and
any funding for research and development of the ACIT Technology from
governmental or other organizations.  All such costs will be subject to the
recordkeeping and disclosure requirements set forth in Section 4.9 below.

4.7        Development Efforts and Expenses.  Each of the Parties will maintain
scientific staff, laboratories, offices and other facilities necessary to carry
out the tasks and obligations assigned to it pursuant to this Agreement.  Each
party shall use Reasonable Efforts to conduct and complete such tasks and
obligations.

4.8          Advance Payments.  Prior to, or promptly following, the Effective
Date and each January 1 and July 1 during the term of the Development Program,
Cerus will submit to Kirin a projected estimate of Core ACIT Research and
Development costs to be incurred by Cerus during the six month period commencing
on such date.  Kirin will pay to Cerus an amount equal to [ * ]% of such costs
reasonably projected by Cerus to be incurred in such period within thirty (30)
days after Kirin receives invoice of Cerus’ projected estimate.

4.9          Expenditures.  Cerus shall maintain detailed records which
accurately identify Core ACIT Research and Development Costs incurred and paid
in connection with the Development Program.  Such records shall be open during
reasonable business hours, for a period of three (3) years from the creation of
individual records, for examination at Kirin’s expense, and not more often than
once each year and upon not less than thirty (30) days advance notice, by a
certified public accountant selected by Kirin and acceptable to Cerus for the
sole purpose of verifying the correctness of calculations or payments made under
this Agreement.Cerus shall submit this information to Kirin following the end of
each semi-annual period of the Agreement (ending June 30 and December 31). 
Expenses internally generated because tasks are performed by Cerus' own staff
will be accounted for based upon asingle average hourly rate agreed upon
annually by the Parties; provided, however, that such expenses will only be
included among those shared by Kirin if they are attributable to individual
Cerus employees who each devote their working hours to Core ACIT Research and
Development.

4.10        Reconciliation of Expenditures.  Unless otherwise agreed, the
Parties shall reconcile actual cash outlays and expenses for Core ACIT Research
and Development on a semi-annual basis within sixty (60) days after each January
1 and July 1, such that costs have been incurred in the proportion specified in
Sections 4.1 and 4.2 of this Agreement.  If they are not in such proportion,
Cerus will make a cash payment to Kirin, or Kirin will make a cash payment to
Cerus, in order to achieve such proportion.  The payment shall be made in cash
within thirty (30) days after its receipt of an invoice based on the
determination of the amount to be reconciled.

ARTICLE 5

DEVELOPMENT AND MARKETING IN THE KIRIN TERRITORY

5.1          Kirin Efforts.  Kirin shall use Reasonable Efforts to develop and
obtain Regulatory Approval in the Kirin Territory for the Products and to obtain
the maximum reimbursement prices for the Products. Kirin shall pay all the
development and registration costs for all Products in the Kirin Territory.
Kirin shall use Reasonable Efforts to market and sell in the Kirin Territory all
Products for which Regulatory Approval in the Kirin Territory has been obtained.

5.2          Meetings Concerning Marketing.  The Parties shall meet from
time-to-time to discuss and exchange marketing information and strategies in
order to optimize customer acceptance and effective promotion of the Product for
each approved indication in the Kirin Territory.  Kirin will be responsible to
make marketing and sales decisions using reasonable business judgment, and to
use its best efforts to maximize Net Revenues in the interest of both parties.

ARTICLE 6

MILESTONE DEVELOPMENT PAYMENTS

6.1          Milestone Development Payments.  Kirin shall pay Cerus milestone
development payments (which will be non-refundable) payable in accordance with
the following schedule:

(a) On January 31, 2001:  One Million Dollars (U.S. $1,000,000); (b) Upon [ *
]:  [ * ] Dollars (U.S. $[ * ]) (c) Upon [ * ]:  [ * ] Dollars (U.S. $[ * ]) (d)
Upon [ * ]: [ * ] Dollars (U.S. $[ * ]) (e) Upon [ * ]:  [ * ] Dollars (U.S. $[
* ]) (f) Upon [ * ]:  [ * ] Dollars (U.S. $[ * ]) (payment to be made only upon
the first occurrence of this condition)

6.2          Withholding Taxes.  The foregoing milestone development payments
are inclusive of such withholding taxes as are finally and reasonably
ascertained to be due and payable by Kirin on account of Cerus.  Kirin will
provide Cerus with evidence of payment of such withholding tax so that Cerus may
seek to claim foreign tax credit in the United States.  If Kirin receives a
refund or rebate for taxes it has paid on behalf of Cerus, Kirin shall promptly
remit it to Cerus.

6.3          Method of Payment.  Payment of the milestone development payments
shall be made by wire transfer to an account designated by Cerus for such
purpose within thirty (30) days after each milestone event described Section 6.1
has occurred.

6.4          Application of Milestone Development Payments.  Without limiting
Kirin’s responsibility under Article 4 to pay [ * ]% of Core ACIT Research and
Development Costs, Cerus will apply the milestone development payments to pay or
reimburse Cerus’ expenditures in developing the ACIT Technology.

ARTICLE 7

ROYALTIES

7.1          Royalties on Sales of Products.

                (a)      Subject to subsection (b) and Section 7.5 below, Kirin
shall pay Cerus royalties on sales of Products by or on behalf of Kirin or its
Affiliates or Sublicensees,  as follows:

•  [ * ] percent ([ * ]%) on the first $[ * ] million of annual Net Revenue
(aggregate of all countries in Kirin Territory); and •  [ * ] percent ([ * ]%)
royalty on annual Net Revenue over    $[ * ] million (aggregate of all countries
in Kirin Territory).

                The calendar year shall be used for the purpose of determining
annual Net Revenues.  The increase of royalty rate to [ * ] percent ([ * ]%)
shall not apply to China to the extent China continues to impose an upper limit
on royalties or other regulations (as referenced in Section 7.1(c)) that make
such royalty rate uneconomical.

                (b)      For each particular Product, Kirin shall pay the
royalties specified above, on a country by country basis, during the Term of
this Agreement.

                (c)      For China or any other country in the Kirin Territory
which imposes an upper limit on royalty rate or other regulations, Cerus and
Kirin will discuss the royalty rate and the other terms and conditions to reach
an arrangement that is equitable to both parties.

7.2          Payment of Royalties.  Royalty obligations hereunder shall accrue
at the time of sale of the applicable Product, and all such royalties that have
accrued during a particular calendar quarter shall be paid quarterly within
sixty (60) days after the end of such calendar quarter. Such royalties shall be
calculated on the basis of Net Revenue in the local currency of each country,
and converted into U.S. Dollars and paid in U.S. Dollars by using the average
currency exchange rate at each end of the month for the applicable calendar
quarter for purchase quoted by the Bank of Tokyo-Mitsubishi (or its successor).
Each royalty payment shall be accompanied by a statement of such royalties
showing the Net Revenue for the applicable royalty-bearing Products, on a
country-by-country and product-by-product basis and, in addition, a statement
indicating the total revenues and line item deductions from which the Net
Revenue was derived. Royalty payments shall be made by wire transfer to an
account designated by Cerus for such purpose.

7.3          Royalty Structure and Marketing Strategy.  The terms of this
Agreement permit Kirin to market  and sell Products to hospitals and other
similar health-care provider organizations as services or as products.  Kirin
shall not sell Illumination Devices or Kits to Third Parties, provided, however,
that in the event that (i) Kirin [ * ] as provided in Section 1.27 in any
country in the Kirin Territory by certain [ * ] and/or (ii) the [ * ], Kirin [ *
] in accordance with [ * ] to be agreed by the Parties. In such event, the
Parties also shall agree on any needed [ * ] to the [ * ] established for [ * ],
including appropriate amendments to the definitions of such terms under Article
1.  Any change to the current marketing strategy, and any adjustment to the
royalty calculation mechanism related thereto, must be set forth in writing and
signed by an authorized representative of each Party.

7.4.         Withholding Taxes.  The foregoing royalty payments are inclusive of
such withholding taxes as are finally and reasonably ascertained to be due and
payable by Kirin on account of Cerus. Kirin will provide Cerus evidence of
payment of such withholding tax so that Cerus may seek to claim foreign tax
credit in the United States.  If Kirin receives a refund or rebate for taxes it
has paid on behalf of Cerus, Kirin shall promptly remit it to Cerus.

7.5.         Third Party Royalties.  In the event that Kirin is required to
obtain a license under a Third Party patent that covers or claims the
manufacture, use or sale of a Product in order to practice a Cerus Patent in the
field of allogeneic stem cell transplantation in any country in the Kirin
Territory, as permitted under the licenses in Article 2, Kirin shall be entitled
to deduct from amounts owing to Cerus [ * ] of any royalties owing to such Third
Party based on the sale of Products in such country under such license, subject
to a maximum royalty reduction of [ * ] of the amounts that otherwise would be
owed by Kirin under Article 7 hereof.  Royalty reduction, if any, in a field
other than allogeneic stem cell transplantation will be negotiated in good faith
by both parties.  Kirin shall disclose the relevant portions of such license
under such Third Party patent to Cerus in English and the extent of any alleged
infringement.

ARTICLE 8

CONFIDENTIALITY

8.1          Confidentiality; Exceptions.  Except to the extent expressly
authorized by this Agreement or otherwise agreed in writing, the Parties agree
that, for the term of this Agreement and for ten (10) years thereafter, the
receiving Party shall keep confidential and shall not publish or otherwise
disclose to a Third Party or use for any purpose other than as provided for in
this Agreement any Information and materials furnished to it by the other Party
pursuant to this Agreement (collectively, "Confidential Information"), except to
the extent that it can be established by the receiving Party by competent proof
that such Confidential Information:

                (a)      was already known to the receiving Party, other than
under an obligation of confidentiality, at the time of disclosure by the other
Party;

                (b)      was generally available to the public or otherwise part
of the public domain at the time of its disclosure to the receiving Party;


                (c)      became generally available to the public or otherwise
part of the public domain after its disclosure, other than through any act or
omission of the receiving Party in breach of this Agreement;

                (d)      was disclosed to the receiving Party, other than under
an obligation of confidentiality, by a Third Party who had no obligation to the
disclosing Party not to disclose such information to others; or

                (e)      was independently developed by the receiving Party
without reference to or reliance upon any information or materials disclosed by
the disclosing Party.

8.2          Authorized Disclosure.  Each Party may disclose the other's
Confidential Information to the extent such disclosure is reasonably necessary
in filing or prosecuting patent applications, prosecuting or defending
litigation, complying with applicable governmental regulations or conducting
preclinical or clinical trials, provided that if a Party is required by law or
regulation to make any such disclosure of the other Party's Confidential
Information it will, except where impracticable for necessary disclosures, for
example in the event of medical emergency, give reasonable advance notice to the
other Party of such disclosure requirement and, except to the extent
inappropriate in the case of patent applications, will use its best efforts to
secure confidential treatment of such Confidential Information required to be
disclosed.  Cerus may provide information contained in royalty reports to its
auditors and may report payments received in accordance with normal practices.

8.3          Survival.  This Article 8 shall survive the termination or
expiration of this Agreement for a period of ten (10) years.

ARTICLE 9

INTELLECTUAL PROPERTY

9.1          Ownership.  Each Party shall solely own Patents for any inventions
made solely by that Party's employees or consultants in the course of performing
any work under this Agreement. The law of inventorship of the United States
shall apply to any inventions, whether made inside or outside the United States
by either of the Parties.

9.2          Prosecution and Maintenance of Patents by Cerus; Abandonment. 
Cerus shall have the responsibility to file, prosecute and maintain the Cerus
Patents and joint Patents relating to the ACIT Technology in the world and shall
bear all expenses associated therewith. All decisions regarding prosecution of
the Cerus Patents in the world will be at Cerus’ sole discretion and
responsibility.  Cerus agrees to keep Kirin informed of the course of patent
prosecution or other proceedings relating to the Cerus Patents in the Kirin
Territory in the Field.  In the event Cerus elects not to prosecute such Patent
application filed or to abandon such issued Patent in the Kirin Territory in the
Field, Cerus shall notify Kirin not less than two (2) months before any relevant
deadline, and thereafter Kirin shall have the right to pursue, at its expense
and sole discretion, prosecution of such Patent application or maintenance of
such issued Patentand in the event that Kirin pursue prosecution of such Patent
application or maintenance of such issued Patent, Cerus shall promptly assign
its rights therein to Kirin. 9.3          Prosecution and Maintenance of Kirin
Improvement Patents by Kirin; Abandonment.  Kirin shall have the responsibility
to file, prosecute and maintain the Kirin Improvement Patents in the world and
shall bear all expenses associated therewith. All decisions regarding
prosecution of the Kirin Improvement Patents in the world will be at Kirin's
sole discretion and responsibility.  Kirin agrees to keep Cerus informed of the
course of patent prosecution or other proceedings relating to the Kirin
Improvement Patents in the Cerus Territory in the Field.  In the event Kirin
elects not to prosecute such Patent application filed or to abandon such issued
Patent in the Cerus Territory in the Field, Kirin shall notify Cerus not less
than two (2) months before any relevant deadline, and thereafter Cerus shall
have the right to pursue, at its expense and sole discretion, prosecution of
such Patent application or maintenance of such issued Patent.  In such event,
Kirin shall promptly assign its rights therein to Cerus.

9.4          Defense and Settlement of Third Party Claims.  If a Third Party
files a claim, suit or action against a Party claiming that a Patent or other
intellectual property right owned by such Third Party is infringed by the
development, use, marketing, distribution or sale of a Product, and such claim,
suit or action (a "Claim") arises out of such Party's operation in the Field
pursuant to this Agreement, the Party against whom the Third Party has filed
such Claim ("Defending Party") will have the right to defend against any such
Claim. The other Party will assist in the defense of any such Claim as
reasonably requested by the Defending Party and at the Defending Party's expense
and may retain separate counsel at its own expense. The Defending Party shall
not settle any such Claim without the prior express written consent of the other
Party, which consent shall not be unreasonably withheld or delayed, if such
settlement would impose on such other Party the obligation to pay any damages or
would adversely affect such Party's rights.

9.5          Enforcement of Patent Rights

                (a)      If any Cerus Patent, Kirin Improvement Patent or joint
patent relating to ACIT Technology in the Field is infringed by a Third Party,
the Party to this Agreement first having knowledge of such infringement shall
promptly notify the other in writing. The notice shall set forth the facts of
such infringement in reasonable detail.

                (b)      Cerus shall have the right, but not the obligation, to
institute, prosecute and control any action or proceeding with respect to
infringement in the Cerus Territory of Cerus Patents,Kirin Improvement Patents
and joint patents relating to the ACIT Technology.


                (c)      Kirin shall have the right, but not the obligation, to
institute, prosecute and control any action or proceeding with respect to
infringement in the Kirin Territory of Cerus Patents, Kirin Improvement Patents
and joint patents relating to ACIT Technology and patents abandoned by Cerus
pursuant to Section 9.2.

                (d)      If a Party given the right to enforce a Cerus Patent or
Kirin Improvement Patent pursuant to Section 9.5(b) or Section 9.5(c) fails to
bring an action or proceeding against a suspected infringer within a period of
ninety (90) days after having knowledge of such infringement in the Field, the
other Party shall have the right to bring and control an action against such
infringer by counsel of its own choice, and the non-enforcing Party shall have
the right to be represented in any such action by counsel of its own choice at
its own expense.

                (e)      The Party controlling an action involving any
infringement in the Field shall consider in good faith the interests of the
other Party in so doing, and shall not settle or consent to an adverse judgment
in any such action which would have a material adverse effect on the rights or
interests of the other Party without the prior express written consent of such
other Party, which shall not be unreasonably withheld. If one Party brings any
such action or proceeding, the other Party agrees to be joined as a Party
plaintiff if necessary to prosecute the action and to give the first Party
reasonable assistance and authority to file and prosecute the suit. In each case
relating to infringement within the Field, each Party shall bear the costs of
its enforcement of the Patent rights discussed in this section and any amounts
received from Third Parties shall be equitably shared between the Parties in a
manner to be negotiated.

                (f)       The Parties shall consult regarding the institution,
prosecution and control of any action or proceeding with respect to infringement
outside the Field of any of the Kirin Improvement Patents. In the absence of
Agreement with respect to infringement outside the Field, Kirin may proceed in
such manner as the law permits.

ARTICLE 10

REPRESENTATIONS AND WARRANTIES;
UNDERTAKINGS CONCERNING SUPPLY

10.1        Representations and Warranties.  Each of the Parties hereby
represents and warrants as follows:

                (a)      This Agreement is a legal and valid obligation binding
upon such Party and enforceable in accordance with its terms. The execution,
delivery and performance of the Agreement by such Party does not conflict with
any agreement, instrument or understanding, oral or written, to which it is a
Party or by which it is bound, nor violate any law or regulation of any court,
governmental body or administrative or other agency having jurisdiction over it.

                (b)      Such Party has not, and during the term of the
Agreement will not, grant any right to any Third Party relating to its
respective technology in the Field licensed to the other Party hereunder that
would conflict with such rights granted to the other Party.

10.2        Cerus Warranties and Undertakings.  Cerus represents and warrants to
Kirin that Cerus owns the rights to manufacture Compounds, Kits and the
Illumination Devices,  and undertakes to provide Kirin with (i) the Kits and the
Illumination Devices as Kirin, its Affiliate and permitted Sublicensees require
to conduct clinical development of the Product at cost of goods plus reasonable
handling charge and (ii) Kirin’s, its Affiliate and/or permitted Sublicensees’
commercial requirements of Compounds, Kits and Illumination Devices in response
to and in accordance with the terms set forth on Exhibit C to this Agreement,
which will be included in the Manufacturing Agreement.  It is agreed, however,
that with respect to Kirin's commercial requirements, Cerus may elect to permit
Kirin to manufacture Compounds, Kits and/or Illumination Devices, instead of
supplying them to Kirin.  If Cerus intends not to supply Compounds, Kits or
Illumination Devices, it will give Kirin notice of such decision reasonably in
advance of the time when Kirin will need such Compounds, Kits or Illumination
Devices, to permit Kirin to make arrangements in timely manner for
manufacturing. In such event, Cerus will continue to be obligated to provide
Compounds to Kirin, but will be relieved of its obligations to provide Kits
(except for Compounds) or Illumination Devices, according to Cerus’ election.

ARTICLE 11

REPORTS, RECORDS AND MATERIAL

11.1        Sharing of Information.  Commencing on the Effective Date and
continuing during the term of this Agreement, each Party will make available and
disclose to the other Party the Information Controlled by such Party that
reasonably relates to such other Party's activities under this Agreement in the
Field. In particular, Cerus will disclose to Kirin on a regular basis the ACIT
Technology and results of Core ACIT Research and Development, and provide
reasonable assistance to Kirin (at Kirin's request and expense) in transferring
such ACIT Technology for use in and commercializing Products in the Field in the
Kirin Territory. Cerus shall deliver to Kirin within thirty (30) working days of
the Effective Date a copy of documents relating to the ACIT technology,
including, but without limitation, IND, clinical protocols and pre-clinicalor
clinical results.  Similarly, Kirin will disclose to Cerus on a regular basis
the Kirin Technology and results of Kirin research and development relating to
ACIT Technology, and provide reasonable assistance to Cerus (at Cerus' request
and expense) in transferring such Kirin Technology for use in and
commercializing Products in the Field in the Cerus Territory. In addition, both
Parties will disclose to each other any non-clinical and clinical regulatory
information which relates to such other Party's activities under this Agreement
in the Field.

11.2        Records of Net Revenue.  Kirin will maintain, and will require each
sublicensee to maintain, complete and accurate records of Net Revenue which are
relevant to payments to be made under this Agreement. Such records shall be open
during reasonable business hours, for a period of three (3) years from creation
of individual records, for examination at Cerus’ expense, and not more often
than once each year and upon not less than thirty (30) days advance notice, by a
certified public accountant selected by and acceptable to Kirin for the sole
purpose of verifying for Cerus the correctness of calculations or payments made
under this Agreement.

11.3        Materials; Technical Support.  The Parties intend to maintain an
open and extensive exchange of biological, chemical and other tangible materials
during the course of the Agreement.  Information obtained by the other Party in
the testing of such materials will be promptly disclosed to the Party providing
the sample, and all such Information will be considered Confidential Information
of the party supplying the proprietary materials, to be protected under the
restrictions of Article 8.  The Party supplying any such materials will be
entitled to recover its cost of goods from the party receiving the materials.
Any such materials supplied will be used solely for the uses authorized under
this Agreement.  Upon termination of this Agreement, any unused materials will
be returned to the Party who supplied them.  If Kirin requests technical support
from Cerus for development or commercialization of the Products in the Kirin
Territory (beyond the activities Cerus is conducting for its own development and
commercialization in the Cerus Territory), Cerus will be entitled to receive
reimbursement from Kirin for Cerus' costs of such technical support on a time
and materials basis.

11.4        Publicity Review.  If either Party is required by law or regulation
to make a public disclosure or announcement concerning this Agreement or the
subject matter thereof, such Party shall, to the extent practicable, give
reasonable prior advance notice of the proposed text of such disclosure or
announcement to the other Party for its review and comment. The terms of this
Agreement may also be disclosed to Third Parties with the consent of the other
Party, which consent shall not be unreasonably withheld so long as such
disclosure is made under a binder of confidentiality.

11.5        Publications.  Each Party agrees that it shall not publish or
present the results of studies carried out pursuant to this Agreement without
the opportunity for prior review by the other Party.  Each Party shall provide
to the other Party the opportunity to review any proposed abstracts, manuscripts
or presentations (including information to be presented verbally) which relate
to the Field at least thirty (30) days prior to their intended submission for
publication, and each Party agrees, upon written request from the other Party,
not to submit such abstract or manuscript for publication or to make such
presentation until the other Party is given a reasonable period of time to
secure patent protection for any material in such publication or presentation
which it believes is patentable.

11.6        Adverse Event Reporting.  In the event that either Party, its
Affiliates or Sublicensees obtains, directly or indirectly, information and data
on the side effects or toxicity of a Product during the development, marketing
and distribution of any of the Products hereunder, such Party shall disclose, as
soon as reasonably practicable, such information and data to the other Party.
Either Party, its Affiliates and Sublicensees shall notify the other Party as
soon as reasonably practicable of any complaints or reports of adverse events
associated with the Products which are serious, new or unexpected events, or
events with increased frequency. All other adverse events associated with
Products shall be reported by either Party to the other Party in summary format
at least quarterly. At the request of either Party, the other Party shall
cooperate in the investigation and respond to any Product complaints which may
relate to the role of the informed Party in the development or manufacture of
the Products. Each Party shall be responsible for all reporting of adverse
events to regulatory authorities in its respective territory.

 

ARTICLE 12

TERM AND TERMINATION

12.1        Term.  This Agreement shall commence on the Effective Date and,
unless sooner terminated as provided herein, shall continue in effect for each
Product and on a country by country basis until the later of the expiration of
ten (10) years from the first commercial launch of such Product in such country
or the expiration of all Patents with claims covering such Product or its
manufacture, sale or use in such country.

12.2        Termination for Breach.  If either Party materially breaches this
Agreement at any time, which breach is not cured within thirty (30) days of
written notice thereof if such breach is caused by the failure of a Party to
meet its financial obligations under this Agreement, or within ninety (90) days
of written notice thereof for any other material breach of this Agreement, from
the non-breaching Party specifying in detail the nature of the breach, the
breaching Party's licenses granted in this Agreement shall terminate and the
non-breaching Party shall continue to have whatever licenses it had at the time
of such termination and on the terms of this Agreement for such licenses, under
the breaching Party's technology, Patents and (if applicable) Licensed Marks to
make, have made, use and sell Products it already had developed or sold, in
those countries in which it already had developed or sold such Products.  The
breaching Party will assist the non-breaching Party in every proper way to
effect the license granted above. The breaching Party shall further deliver to
the non-breaching Party such relevant tangible materials embodying such
technology, Patents and Licensed Marks as may be necessary or useful to the
exercise of the non-breaching Party of the license hereunder.

12.3        Surviving Rights.  The obligations and rights of the Parties under
Section 2.2, Section 2.5(b)–(e), Article 8, Section 9.1, Section 11.4, Section
11.5, Section 12.4, Sections 13.1-13.3, and Article 14 of this Agreement will
survive termination.

12.4        Non-exclusive Licenses after Expiration.  Upon the expiration of the
Agreement under Section 12.1, Kirin shall retain a non-exclusive, royalty-free
license to use the ACIT Technology and Licensed Marks to make, have made, use
offer for sale and sell in the Field in the Kirin Territory the Products  that
Kirin was selling as of the date of such expiration.

12.5        Termination by Kirin Without Cause.  On or after January 1, 2002,
Kirin may terminate this Agreement and all of its rights and obligations
hereunder except as otherwise provided herein without cause upon on hundred
eighty (180) days prior written notice to Cerus.  At such time, all licenses
granted to Kirin under this Agreement shall terminate, and Kirin shall covenant
not to use any Information or materials of any kind related to, made or derived
from the ACIT Technology or Licensed Marks after such termination.  Kirin also
shall return to Cerus all Information and materials of any kind related to, made
or derived from the ACIT Technology or Licensed Marks upon such termination.
 Kirin's licenses to Cerus under this Agreement shall survive any such
termination.

12.6        Termination by Cerus of Funding.  On or after January 1, 2002, Cerus
may discontinue funding of Core ACIT Research and Development in its entirety or
for particular indicationson hundred eighty (180) days prior written notice to
Kirin if Cerus determines that the ACIT Technology or such particular
indications, as the case may be, are not likely to be technically or clinically
viable or financially successful in the United States.  In the event that Cerus
ceases such funding in its entirety, Kirin may nevertheless proceed with
development of Products and will retain its license rights thereto, provided
that Kirin’s obligations of milestone development payment set forth in Section
6.1(b), (c) and (e), and research and development funding obligation set forth
in Section 4.1 and 4.2 will be terminated, except for any research and
development funding obligation incurred, but not paid, prior to the date of
termination.  In the event that Cerus discontinues funding for any indication,
but continues funding for other indications, Kirin’s obligations of milestone
development payment set forth in Section 6.1(b), (c) and (e), and the research
and development funding obligation set forth in Section 4.1 and 4.2 will be
terminated solely for such discontinued indication, except for any research and
development funding obligation incurred, but not paid, prior to the date of
termination. In the event that Kirin obtains Regulatory Approval of a Product in
the Kirin Territory for any indication as to which Cerus has previously ceased
funding of Core ACIT Research and Development, the Parties will renegotiate the
milestone development payments  other than mentioned in the preceding sentence
and royalty obligations of Kirin with respect to Products for such indication in
light of such circumstances.

ARTICLE 13

INDEMNIFICATION AND INSURANCE

13.1        Indemnification in Kirin Territory.  Kirin shall indemnify, defend
and hold harmless Cerus [ * ] from and against any and all liability, damage,
loss, cost (including reasonable attorneys' fees) and expense from any
infringement, claim of bodily injury or property damage arising in the Kirin
Territory to the extent (a) relating to the development, manufacture, use,
distribution or sale of any Product by Kirin, its Affiliates, Sublicensees,
employees or agents or (b) due to the negligence or willful misconduct of Kirin
or its Affiliates, Sublicensees, employees or agents.

13.2        Indemnification in Cerus Territory.  Cerus shall indemnify and hold
Kirin harmless from and against any and all liability, damage, loss, cost
(including reasonable attorneys' fees) and expense from any infringement, claim
of bodily injury or property damage arising in the Cerus Territory to the extent
(a) relating to the development, manufacture, use, distribution or sale of any
Product by Cerus, its Affiliates, Sublicensees, employees or agents or (b) due
to the negligence or willful misconduct of Cerus or its Affiliates,
Sublicensees, employees or agents.

13.3        Indemnification Procedure. Each Party’s obligations under Sections
13.1 and 13.2 are conditioned on the Indemnified Party’s (a) providing written
notice to Indemnifying Party of any claim, demand or action arising out of the
indemnified activities within thirty (30) days after Indemnified Party has
knowledge of such claim, demand or action; (b) permitting Indemnifying Party to
assume full responsibility to investigate, prepare for and defend against any
such claim or demand; (c) assisting Indemnifying Party, at Indemnified Party’s
reasonable expense, in the investigation of, preparation for and defense of any
such claim or demand; and (d) not compromising or settling such claim or demand
without Indemnifying Party’s written consent, which shall not be unreasonably
withheld.

13.4        Insurance.  Kirin will maintain product liability insurance or
self-insurance covering the clinical trials and sale of Products in the Kirin
Territory in amounts customary for medical products in the Kirin Territory. 
Kirin will provide Cerus [ * ] with a certificate of insurance evidencing such
coverage.

ARTICLE 14

MISCELLANEOUS

14.1        Assignment.  Neither Party shall assign any of its rights and
obligations hereunder except (i) as incident to the merger, consolidation,
reorganization or acquisition of stock affecting actual voting control or
transfer of substantially all of the assets of the assigning Party or (ii) to an
Affiliate; provided, however, that in no event shall either Party's rights and
obligations hereunder be assigned without prior written notice to the other
Party.  In any case, neither Party may make an assignment of its assets which
renders it unable to perform its material obligations hereunder.  This Agreement
shall be binding upon and inure to the benefit of the Parties hereto and their
permitted successors and assigns.

14.2        Retained Rights.  Nothing in this Agreement shall limit in any
respect the right of either Party to conduct research and development with
respect to, and market products outside of, the Field using such Party's
Technology, but no license to use the other Party's technology to do so is
granted herein expressly or by implication.

14.3        Force Majeure.  Neither Party shall lose any rights hereunder or be
liable to the other Party for damages or losses on account of failure of
performance (other than the payment of monies) by the defaulting Party if the
failure is occasioned by government action, war, fire, explosion, flood, strike,
lockout, embargo, act of God, or any other similar cause beyond the control of
the defaulting Party, provided that the Party claiming force majeure has exerted
all reasonable efforts to avoid or remedy such force majeure; provided, however,
in no event shall a Party be required to settle any labor dispute or
disturbance.

14.4        Further Actions.  Each Party agrees to execute, acknowledge and
deliver such further instruments, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

14.5        No Trademark Rights.  Except as otherwise provided herein, no right,
express or implied, is granted by the Agreement to use in any manner the name
"Cerus" or "Kirin" or any other trade name or trademark of the other Party in
connection with the performance of the Agreement.

14.6        Notices.  All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or by facsimile
transmission (receipt verified), mailed by registered or certified mail (return
receipt requested), postage prepaid, or sent by express courier service, to the
Parties at the following addresses (or at such other address for a Party as
shall be specified by like notice; provided, that notices of a change of address
shall be effective only upon receipt thereof):

If to Cerus, addressed to:

Cerus Corporation
2411 Stanwell Drive
Concord, CA 94520
Attention: Vice President, Legal Affairs
Telephone: +1 (925) 288-6116
Telecopy:  +1 (925) 288-0194

With copy to:

Cooley Godward LLP
Five Palo Alto Square, 4th Floor

Palo Alto, CA  94306
Attention:  Bob Jones
Telephone:  +1 (650) 843-5000
Telecopy:   +1 (650) 849-7400

If to Kirin, addressed to:

Kirin Brewery Company, Limited
26-1, Jingumae 6-chome
Shibuya-ku
Tokyo 150-8011, Japan
Attention: General Manager of Licensing
Pharmaceutical Division
Telephone:  +81 (3) 5485-6206
Telecopy:   +81 (3) 3499-6152

14.7        Dispute Resolution.  If any dispute, controversy or claim arises out
of or in connection with this Agreement, the Parties shall use reasonable
efforts to settle it by friendly negotiation within sixty (60) days of notice
from one Party to the other of such dispute, controversy or claim, before
pursuing any other remedies available to them. If either Party fails or refuses
to participate in such negotiations, or if, in any event, the dispute,
controversy or claim is not resolved to the satisfaction of both Parties within
the sixty (60) day period, any such dispute, controversy or claim shall be
settled by arbitration. Any such arbitration shall be conducted in accordance
with the Japan-American Trade Arbitration Agreement of September 16, 1952. The
Parties agree that any such arbitration shall be conducted in the English
language in a location within the United States selected by the Party that did
not initiate such arbitration, and the Agreement shall be governed by and
construed in accordance with the laws of the State of California and the United
States of America. The arbitrators shall include one independent, un-affiliated
nominee selected by each Party and a third neutral arbitrator selected by such
nominees. The Parties agree that any arbitration panel shall include members
knowledgeable as to the evaluation of biopharmaceutical technology. Judgment
upon the award rendered may be entered in the highest state or federal court or
forum, state or federal, having jurisdiction; provided, however, that the
provisions of this Section 14.7 shall not apply to any dispute or controversy as
to which any treaty or law prohibits such arbitration. The prevailing Party
shall be entitled to reasonable attorney's fees and costs to be fixed by the
arbitrators.

14.8        Waiver.  Except as specifically provided for herein, the waiver from
time to time by either of the Parties of any of their rights or their failure to
exercise any remedy shall not operate or be construed as a continuing waiver of
same or of any other of such Party's rights or remedies provided in this
Agreement.

14.9        Severability.  If any term, covenant or condition of this Agreement
or the application thereof to any Party or circumstance shall, to any extent, be
held to be invalid or unenforceable, then the remainder of this Agreement, or
the application of such term, covenant or condition to Parties or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected thereby and each term, covenant or condition of this Agreement shall be
valid and be enforced to the fullest extent permitted by law.

14.10      Ambiguities.   Ambiguities, if any, in this Agreement shall not be
construed against any Party, irrespective of which Party may be deemed to have
authored the ambiguous provision.

14.11      Entire Agreement.   This Agreement sets forth all the covenants,
promises, agreements, warranties, representations, conditions and understandings
between the Parties hereto with regard to the subject matter discussed herein
and supersedes and terminates all prior agreements and understanding between the
Parties with regard to the subject matter discussed herein.  There are no
covenants, promises, agreements, warranties, representations, conditions or
understandings, either oral or written, between the Parties with regard to the
subject matter discussed herein other than as set forth in this Agreement;
provided that the services of manufacturing and supply of products will be set
forth in a Manufacturing Agreement to be negotiated and executed by the Parties
consistent with the Summary of Supply Terms.No subsequent alteration, amendment,
change or addition to this Agreement shall be binding upon the Parties hereto
unless reduced to writing and signed by the respective authorized officers of
the Parties.

14.12      Headings.   The Section and Paragraph headings contained herein are
for the purposes of convenience only and are not intended to define or limit the
contents of the Section or Paragraphs to which they apply.

                IN WITNESS WHEREOF, the Parties have executed this Agreement in
duplicate originals by their proper officers as of the date and year first above
written.

CERUS CORPORATION                        KIRIN BREWERY COMPANY, LIMITED

By: /s/ Stephen Israel By /s/  Koichiro Aramaki:     Printed Name:  Stephen
Israel Printed Name:   Koichiro Aramaki     Title:   President & CEO Title:
President, Pharm. Div.    

EXHIBIT A

CERUS PATENTS

 

Cerus’ initial U.S. filing was 09/119,707 (PCT/US98/15067), which was also filed
in the PCT and is now pending in Australia, Japan and China, among other
countries.  Cerus filed a continuation-in-part (CIP) in the U.S., 09/238,355,
and has intentionally abandoned the initial filing in the U.S. in favor of this
CIP case.  The CIP includes all of the [ * ], plus a [ * ].  Cerus did not file
this CIP in the PCT, as Cerus [ * ].  Cerus is continuing to [ * ].

Cerus has licensed from [ * ] U.S. Patent [ * ] issued [ * ], which license
rights include U.S. Patent Application [ * ].  The license rights in Article 2
of the Agreement include a sublicense of rights to foreign counterparts of this
patent and application in the Kirin Territory.  Regarding [ * ], a patent has
been issued in [ * ].  This case is in the national phase in [ * ], among other
countries.

PCT/US94/07185 for S-59 composition of matter.

EXHIBIT B

KIRIN TERRITORY

 

Afghanistan Australia Bangladesh Brunei Cambodia Indonesia Japan Laos Malaysia
Mongolia Myanmar Nepal New Zealand North Korea Pakistan Peoples Republic of
China (including  Hong Kong and Macao) Philippines Singapore South Korea Sri
Lanka Taiwan Thailand Vietnam  

 

EXHIBIT C

SUMMARY OF TERMS OF MANUFACTURING AND SUPPLY

 

•               Cerus owns rights of manufacturing Compounds, Kits and
Illumination Devices, and is responsible for supplying to Kirin Compounds, Kits 
and Illumination Devices for treatment of leukocytes, in cases that (i)  Kirin
markets and sells Products to hospitals and other similar health-care provider
organizations and (ii) that Kirin sells [ * ] pursuant to Section [ * ].

•               The transfer price of the Kits is [ * ] (such [ * ] not to
exceed $[ * ] per Kit) plus a Kit [ * ] (computed on a country-by-country basis)
per unit of Product to end users received by Kirin, its Affiliates,
Sublicensees, distributors and sales agents.  The transfer price of the
Illumination Devices is [ * ]% of Cerus’ [ * ].    In case that Kirin sells [ *
], the transfer price calculation mechanism will be [ * ], as provided in
Section [ * ] of the Collaborative License Agreement.

•               Kirin will remit the transfer price of the Illumination Devices
within thirty (30) days after invoice on shipment of the Illumination Devices to
Kirin or its Affiliate or Sublicensee. Kirin will remit the transfer price of
the Kits not later than one hundred and fifty (150) days after shipment of the
Kits to Kirin or its Affiliate or Sublicensee.

•               The Manufacturing Agreement will provide for rolling forecasts
of Kirin's needs for Illumination Devices and Kits.

•               The Manufacturing Agreement will not require Cerus to supply
Kits to Kirin at a loss.

•               In the event Cerus is unable to supply Illumination Devices,
Kits or Compounds to Kirin, or Cerus elects to license Kirin to manufacture such
items, Cerus grants Kirin a license to manufacture such items, in accordance
with Sections 2.1(e) and 10.2 of the Collaborative License Agreement and the
compensation to Cerus will be appropriately reduced.